 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1742 
In the House of Representatives, U. S.,

December 1, 2010
 
RESOLUTION 
Providing for consideration of the bill (S. 3307) to reauthorize child nutrition programs, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (S. 3307) to reauthorize child nutrition programs, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 of rule XXI. The bill shall be considered as read. All points of order against the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor; and (2) one motion to recommit. 
 
Lorraine C. Miller,Clerk.
